754 N.W.2d 888 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
John GOODSON, Defendant-Appellant.
Docket No. 135993. COA No. 282378.
Supreme Court of Michigan.
September 9, 2008.
On order of the Court, the application for leave to appeal the January 18, 2008 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
MARILYN J. KELLY, J., would grant leave to appeal for the reasons set forth in her dissenting statement in People v. Scott, 480 Mich. 1019, 743 N.W.2d 62 (2008).